PHILLIPS, Circuit Judge
(dissenting).
Samett brought this action against the Reconstruction Finance Corporation, under § 2(m) of the Emergency Price Control Act of 1942, as amended, 58 Stat. 636. In addition to other relief, he sought an adjudication that certain portions of Directive 41, as amended, issued by the office of Economic Stabilization, and certain revised regulations of the Reconstruction Finance Corporation were invalid and, therefore, did not authorize the imposition of penalties with respect to subsidy payments for the slaughtering of livestock. The trial court held it was without jurisdiction to pass on the validity of such Directive and regulations and on July 23, 1947, entered its order dismissing the action.
Section 204(d) of the Emergency Price Control Act of 1942 vested exclusive jurisdiction in the Emergency Court of Appeals, and in the Supreme' Court, upon review of judgments of the Emergency Court of Appeals, to determine the validity of any regulation or order issued under § 2 of such Act. For the reasons indicated in Illinois Packing Co. v. Bowles, Em.App. 147 F.2d 554, I am of the opinion that Directive 41 was issued under § 2 of the Emergency Price Control Act of 1942. See, also, Illinois Packing Co. v. Snyder, Em.App., 151 F.2d 337.
The question then presented is whether Congress, by § 2(m), supra, intended to. amend § 204(d), supra, so as to give to the district courts jurisdiction to pass on the validity of regulations undertaking to. *608authorize the imposition of conditions or penalties, with respect to the payment of sums authorized by an act of Congress relating to the production of agricultural commodities, for the limited purpose of determining where a person instituting an action under § 2(m)-, supra, is entitled to any such payment. Section 2(m), supra, was incorporated in the amendments of the Price Control Act, enacted in 1944. It provided that “no agency, department, officer, or employee of the Government, in the payment of sums authorized by this or other Acts of Congress relating to the production or sale of agricultural commodities, * * * shall impose any conditions or penalties not authorized by the provisions of the Act or Acts, or lawful regulations issued thereunder, under which such sums are authorized, * * *. Any person aggrieved by any action of any agency, department, officer, or employee of the Goverment contrary to the provisions hereof, * * * may petition the district court of the district in which he resides or has his place of business for an order or a declaratory judgment to determine whether any such action * * * is in conformity with the provisions hereof and otherwise lawful; and the court shall have jurisdiction to grant appropriate relief.”
Obviously, Congress believed that conditions or penalties were being imposed with respect to payments authorized under the Price Control Act relating to the production or sale of agricultural commodities not authorized by law or by lawful regulations and that provision should be made for aggrieved persons to obtain relief in the district court of the district in which they reside or have their place of business.
Thus, it will be observed that § 2(m), supra, prohibits the imposition of any condition or penalty not authorized by a lawful regulation and authorizes any person aggrieved by any action contrary to the provisions of § 2(m), supra, to petition the district court of the district in which he resides or has his place of business for a declaratory judgment to determine whether such action is in conformity with the provisions of such Act and otherwise lawful, and gives the district court jurisdiction to grant appropriate relief. The power to determine whether such action is in conformity with the provisions of § 2(m), supra, or otherwise lawful, clearly implies the power to determine that such action is not in conformity with the provisions of § 2(m), supra, or is otherwise unlawful. The imposition of a condition or penalty not authorized by a lawful regulation would not be in conformity with the provisions of § 2(m), supra. Therefore, it seems to me that § 2(m), supra, expressly grants to the district courts jurisdiction to determine whether a regulation under which such a condition or penalty is sought to be imposed is lawful or unlawful for the purpose of determining the rights of the plaintiff to any such payment authorized by an act of Congress.
Section 2(m), supra, does not apply to price regulations per se,1 *or to regulations imposing penalties for a violation of the Price Control Act, but only to regulations providing for the imposition of conditions and penalties affecting the payment of sums authorized by an act of Congress relating to the production or sale of agricultural commodities; and the exercise by the district courts of the jurisdiction granted by § 2(m), supra, as I construe it, would not, by reason of conflicting decisions, substantially affect the price control program or defeat the underlying purpose of the grant of exclusive jurisdiction to the Emergency Court of Appeals and the Supreme Court on review, by § 204(d), supra. Accordingly, I see no valid reason not to attribute to § 2 (m), supra, the congressional intent which the plain language thereof imports.
Moreover, the Emergency Price Control Act terminated on June 30, 1947, and the jurisdiction of the Emergency Court of Appeals, if any, on July 23, 1947, to pass on the validity of a regulation,2 was limited to civil and criminal enforcement proceedings predicated upon past violations alleged to have been committed while the regulation was in effect.
For the reasons indicated, I respectfully dissent.

 See Bowles v. Crew, D.C.Cal., 59 F.Supp. 809, 811.


 See Standard Kosher Poultry, Inc. v. Clark, Em.App., 163 F.2d 430.